10
11
12
13
14
15
16

17 —

18
19
20
21

22

23
24
25
26
27
28

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 1 of 28

Stephen R. Hackett, Esq.
Nevada Bar No.: 5010
Johnathon Fayeghi, Esq.

Nevada Bar No,: 12736

SKLAR WILLIAMS PLLC

410 S. Rampart Blvd., Suite 350
Las Vegas, NV 89145
Telephone: (702) 360-6000
Facsimile: (702) 360-0000
Email: shackett@sklar-law.com

jfayeghji@sklar-law.com
Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT _
DISTRICT OF NEVADA
NADER CHEETANY, an individual; EVA
GARCIA-MENDOZA, an individual;

MARTYN JAMES RAVENHILL, an
individual; ESAD MORINA, an individual,

Case No:

COMPLAINT
Plaintiffs,

VS.

PETER M. BERGSTROM, an individual;
DESTINATION ONLINE L.L.C., a Nevada
limited liability company; OURID INC., a
Nevada corporation; DOES 1-10, inclusive;
and ROE ENTITIES 1-10, inclusive,

Defendants.

ee Nene Nema Nema eee ee Net Snag Set Set eet Set et Samet Sat meget! eet eae

 

Plaintiffs NADER CHEETANY (“Cheetany”), EVA GARCIA-MENDOZA (“Garcia”),
MARTYN JAMES RAVENHILL (“Ravenhill”), and ESAD MORINA (“Morina’”) (collectively,
the “Plaintiffs”) as and for their Complaint against Defendants PETER M. BERGSTROM
(“Bergstrom”), DESTINATION ONLINE L.L.C. (“Destination Online”) and OURID INC.
(“OurID”), hereby allege the following:

| INTRODUCTION -

1. This case arises out of Defendants’ fraudulent sale of securities to Plaintiffs in

exchange for approximately $1,480,000.00. Defendants engaged ina complex scheme to offer

and sell membership interests in various businesses to Plaintiffs, including providing the Plaintiffs
1

 
10
U1
12
13
14
15
16
17
18
19
20
21

2
23
24
25
26
27
28

 

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 2 of 28

with fraudulent business projections and prospectuses, and making blatant misrepresentations
about ongoing operations. Plaintiffs have now learned that Defendants’ representations were
knowingly false, in violation of the Securities Exchange Act of 1934, among other applicable law,

and Plaintiffs file this suit seeking redress for the Defendants’ fraud.

_ PARTIES

2. Plaintiff Cheetany is, and at all times relevant herein was, a resident of the State of
Nevada, County of Clark.

3. Plaintiff Garcia is, and at all times relevant herein was, a resident of the State of
Nevada, County of Clark.

4, Plaintiff Ravenhill is, and at all times relevant herein was, a resident of the State of
Nevada, County of Clark.

5. Plaintiff Morina is, and at all times relevant herein was, a resident of the State of
Nevada, County of Clark.

6. Plaintiffs are informed and believe that Defendant Destination Online is, and at all

times relevant herein was, a Nevada limited liability company with its principal place of business

‘in Clark County, Nevada. Plaintiffs are also informed and believe that Bergstrom is, and was at

all times relevant herein, the sole manager of Destination Online.

7. Plaintiffs are informed and believe that Defendant OurID is, and at all times
relevant herein was, a Nevada corporation with its principal place of business in Clark County,
Nevada, and that Bergstrom was and is the President of OurID.

8. Plaintiffs are informed and believe that Defendant Bergstrom is a citizen of Sweden
currently residing in the Republic of Moldova. Upon information and belief, Bergstrom was
granted an investor visa to the United States in April 2018 and his visa has since expired. From
April 2018 through December 2019, Bergstrom resided in Clark County, Nevada. At all times
relevant herein, Bergstrom conducted business in Clark County, Nevada. Upon information and

belief, Bergstrom has not returned to the United States since December 2019.

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 3 of 28

9, Plaintiffs are informed and believe that Defendants Bergstrom, Destination Online
and OurID were and are the alter egos of one another, as further described herein.
10. The true names and capacities, whether corporate, individual, or otherwise, of

Defendant Does 1 through 10 and Roe Entities 1 through 10, inclusive, are unknown to Plaintiffs,

who therefore sue such Defendants by fictitious names. Plaintiffs are informed and believe and

thereon allege that each Defendant designated as a Doe and Roe Entity is legally responsible in
some manner or means for the damages to the Plaintiffs, as herein alleged, either through their
contractual duty, fiduciary duty, conduct or through the conduct of their agents, servants,
employees, or insurers, or due to their breach of contract, fraudulent inducement, securities fraud,
or otherwise causing injury and damages to the Plaintiffs. Plaintiffs will ask leave of this Court to
amend this Complaint to insert the true names and capacities of said Defendant Does 1 through 10
and Roe Entities 1 through 10, inclusive, when the same have been ascertained by the Plaintiffs,
together with the appropriate charging allegations, and to join said Defendants in this action.
JURISDICTION AND VENUE

11. This action arises under the anti-fraud provisions of the Securities Exchange Act of
1934, as amended, and Securities and Exchange Commission Rule 10b-5, 17 C.F.R. § 240.10B-5.
This Court has exclusive jurisdiction over this action under 15 U.S.C. § 78aa, and jurisdiction is
also proper under 28 U.S.C. §§ 1331 and 1332(a). This Court has supplemental jurisdiction over
all state law claims, pursuant to 28 U.S.C. § 1367.

12. The Court has personal jurisdiction over the Defendants, because Defendant
Bergstrom purposefully availed himself of the benefits and protections of this forum, by offering
the purported investments at issue to Plaintiffs in this forum, and by initiating and conducting
numerous in-person meetings and conducting numerous phone calls with Plaintiffs in Clark
County, Nevada. Further, Defendants Destination Online and OurID are organized and created

under the laws of the State of Nevada and their principal place of business is within Clark County,

_ Nevada; and many of the acts complained of below occurred in this District.

13. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) or, alternatively,
under 28 U.S.C. § 1391(b)(3).

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document 1 Filed 09/11/20 Page 4 of 28

 

GENERAL ALLEGATIONS
A. Bergstrom Persuades the Plaintiffs to Invest in Destination Online.
14. Bergstrom formed Destination Online, a Nevada limited liability company, on or

about June 21, 2017. At the time of its formation, Bergstrom was the sole manager and member
of Destination Online. |

15. Inorabout early 2018, Bergstrom solicited investments from numerous individuals,
including Cheetany, Garcia and Ravenhill, for what he promoted as an identity protection business
run by Destination Online. Bergstrom represented to Cheetany, Garcia and Ravenhill that he had
significant experience in the identity theft and monitoring industries and that Destination Online
had been organized to develop, market and sell effective and affordable identity protection services
to end users in the United States and around the world.

16. In February 2018, Bergstrom represented to Cheetany and Garcia that in 2014, he
launched EyeonID.com, a Swedish-based company created to address the problem of identity theft
by creating an affordable personal information monitoring service for the European consumer.
Bergstrom claimed that he developed EyeonID.com from an idea to a publicly traded company
with over 2 million users and a valuation of $40 million in just two years. Bergstrom further
alleged that the EyeonID.com product could only be sold in Sweden due to certain laws which
required the company to have physical presence in the country from which it collects personal
identifying information. Bergstrom further represented that his intent was to bring the successful
EyeonID.com concept he created in Sweden to the United States through Destination Online.

17. Plaintiffs subsequently discovered that Bergstrom grossly misrepresented and/or
failed to disclose material facts regarding EyeonID.com. Specifically: (i) Bergstrom grossly
overstated the success of EyeonID.com — the company has not had any revenue since 2014; (ii)
Bergstrom failed to disclose that he was removed from his managerial position at EyeonID.com
due to his excessive use of company funds for personal expenses; and (iii) Bergstrom failed to
disclose that he did not have the exclusive right to use the EyeonID.com product in connection

with Destination Online.

 
10
11
12
13
14

15.

16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 5 of 28

18. In February 2018, Bergstrom provided Cheetany, Garcia and Ravenhill with a
document titled “Destination Online Investment Memorandum” (hereinafter referred to as the “DO
Investment Memorandum”), in an attempt to convince them to invest in the U.S.-based Destination
Online.

19. In the DO Investment Memorandum, Bergstrom falsely represented that
Destination Online only needed a total investment of $1,000,000 to complete all software
development, initiate the product launch, and finance operations and marketing activities for the
rest of 2018.

20. Through the DO Investment Memorandum, Bergstrom made additional
misrepresentations to induce Cheetany, Garcia and Ravenhill to invest in Destination Online,
including, but not limited to the following claims:

a. The Destination Online technology protects a variety of personal data,
including, but not limited to: credit card numbers; social security numbers;
driver’s license and identification numbers; passport numbers; and login
credentials, including social media accounts;

b, Bergstrom invested three hundred thousand dollars ($300,000) of his own
money into Destination Online as the initial startup capital, which was used
to finance all of the development and testing activities of the pre-Beta
version of the product;

C, As of the date of the DO Investment Memorandum, the company had
completed the development of the data collection process and development
of application programming interfaces for the data providers;

d. As of the date of the DO Investment Memorandum, the company had
commenced the development of: (i) the application administration panel;
(ii) the application programming interfaces for the mobile application; and
(iii) the mobile application for the IOS and Android platforms;

e, The majority of the back-end development work had been completed and

that the remaining development work was on-track and scheduled to be
5

 
10
11
12
13
14
15
16
17
| 18
19
20
21
20
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 6 of 28

completed in August 2018;

That the product would be launched and begin generating sales in October
2018;

That the company’s valuation as of February 2018 was $5,000,000, with
2,500 shares outstanding;

The company’s financial projection for 2018 was a net profit after taxes of
$421,690;

The company’s financial projection for 2019 was a net profit after taxes of
$34,001,334;

The investment capital would be used to finance: (i) the completion of
software development; (ii) sales and marketing efforts; (iii) third-party data
acquisition; (iv) legal expenses; and (v) personnel and office expansion: and
That no further capital investment would be required as the company would
leverage its extensive list of personal contacts to close at least two large

enterprise accounts and become profitable in the fourth quarter of 2018.

21. Relying on the misrepresentations described above, Cheetany, Garcia and

Ravenhill agreed to acquire and, to their knowledge acquired, units of membership interest in

Destination Online as follows:

a.

On or about February 5, 2018, Cheetany executed an adherence agreement
(the “Cheetany Adherence Agreement”) in Clark County, Nevada, whereby
Cheetany agreed to invest $30,000 in exchange for 75 shares, or a 3%
membership interest, in Destination Online. “Under the Cheetany
Adherence Agreement, Cheetany also agreed to be bound by Destination
Online’s purported shareholder agreement (the “DO Shareholder
Agreement”), which Bergstrom had furnished to Cheetany. At the time he
executed the Cheetany Adherence Agreement, Cheetany transferred
$30,000.00 to Destination Online’s bank account in Clark County, Nevada,

per Bergstrom’s instruction.
6

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 7 of 28

Js

b, On or about April 20, 2018, Garcia executed an adherence agreement (the
“Garcia Adherence Agreement”) in Clark County, Nevada, whereby Garcia
agreed to invest $100,000 in exchange for 250 shares, or a 10% membership
interest, in Destination Online. Under the Garcia Adherence Agreement,

Garcia also agreed to be bound by the DO Shareholder Agreement. On May
16, 2018, Garcia issued a check in the amount of $100,000 to Destination
Online, and furnished the check directly to Bergstrom at her law office in
Las Vegas, Nevada. /

C, On or about June 5, 2018, Ravenhill executed an adherence agreement (the
“Ravenhill Adherence Agreement’) in Clark County, Nevada, whereby
Ravenhill agreed to invest $700,000 in exchange for 350 shares, or a 14%
membership interest, in Destination Online. Under the Ravenhill
Adherence Agreement, Ravenhill also agreed to be bound by the DO
Shareholder Agreement. On June 8, 2018, Ravenhill transferred $700,000
to Destination Online’s bank account in Clark County, Nevada, per
Bergstrom’s instruction.

22. While Garcia and Ravenhill were aware of each other’s investments in Destination
Online, Cheetany invested separately from them. Garcia and Ravenhill only became aware of
Cheetany’s purported investment in the company in December 2019.

23. | Unbeknownst to Cheetany, Garcia and Ravenhill at the time of their initial
investments, which were made based upon Bergstrom’s numerous misrepresentations set forth
above, Bergstrom made material changes to the DO Investment Memorandum after Cheetany,
Garcia and Ravenhill’s initial investments. Specifically, the new version of the DO Investment
Memorandum sought to raise total capital of $1,500,000 (rather than the $1,000,000 amount
represented by Bergstrom in the original DO Investment Memorandum), allegedly in order to
complete software development, initiate production launch, and finance operations and marketing
activities for the rest of 2018. Moreover, Bergstrom drastically changed the financial projection

amounts represented in the original DO Investment Memorandum, as follows: the financial
7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 8 of 28

projection for 2018 was changed from a net profit after taxes of $421,690 to a net loss of $460,000;
and the financial projection for 2019 was changed from a net profit after taxes of $34,001,334 to
a net profit after taxes of $13,100,000. Bergstrom’s material changes to the DO Investment
Memorandum were never disclosed to Cheetany, Garcia and Ravenhill.

24. Onor about July 18, 201 8, Bergstrom sent Garcia and Ravenhill an interim update
on Destination Online’s progress and operations, in which Bergstrom made the following
additional misrepresentations to induce Garcia and Ravenhill to invest additional monies in
Destination Online:

a. The software development teams in India and Ukraine are on time and doing

a great job working on the product;
b. On the commercial side, we are having discussions with both Emirates
Airlines and Microsoft;

C, A hard launch date is set for October 6, with a launch party in Las Vegas

and simultaneous release of the “OurlD” app in both Apple iOS and Google Play.

25. In late 2018, Garcia, Ravenhill and Bergstrom met in person in Las Vegas to
discuss the status of Destination Online. At their meeting, Bergstrom represented the following:

a. Product development was in the final stages and near completion;

b. The new target date for launch of the product is February 2019;

c. The company was seeking $800,000 in additional investment capital, which
would be the last investment capital required.

26. —Inreliance upon Bergstrom’s misrepresentations in the July 18, 2018 interim update
and at the in-person meeting in late 2018, Garcia and Ravenhill agreed to invest additional capital
in Destination Online as follows:

a. Garcia made an additional investment in the amount of $100,000, in
exchange for 125 shares of membership interest in Destination Online,
resulting in Garcia’s ownership of 375 shares and a 15% membership
interest;

b. Ravenhill made an additional investment in the amount of $300,000, in
8

 
10
ll

12

13
14
15
16
17
18
19
20
21
22
23
| 24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document 1 Filed 09/11/20 Page 9 of 28

exchange for 150 shares of membership interest in Destination Online,
resulting in Ravenhill’s ownership of 500 shares and a 20% membership
| interest.

27, On or about February 20, 2019, Bergstrom formed OurID, a Nevada corporation.
At the time, Bergstrom advised Garcia and Ravenhill that he formed OurID, due to the confusion
caused by the name of Destination Online, because the nature of the business was identity
protection and not travel. Bergstrom advised that Destination Online would assign all of its
technology and intellectual property rights to OurID, and that Garcia’s and Ravenhill’s ownership
interests in Destination Online would also be transferred to OurID. However, Bergstrom never
transferred Garcia’s and Ravenhill’s ownership interests in Destination Online to OurlD.

28. The February 2019 launch date for the Destination Online product set by Bergstrom
came and went, but the product was not launched. Garcia and Ravenhill became concerned and
made numerous requests to Bergstrom for financial accountings demonstrating how their
investment funds were being spent. Despite their numerous requests, Bergstrom failed to provide
the requested financial accountings.

29. In mid-April 2019, Bergstrom advised Garcia and Ravenhill, at an in-person
meeting at Bergstrom’s office in Clark County, Nevada, that the product had been launched and
was accessible in both the Apple iOS and Google Play. However, this was not true. On April 26,
2019, Bergstrom admitted that the product had not yet launched, and advised Garcia and Ravenhill
that the product still had problems that needed to be fixed.

30. After numerous meetings and after providing numerous excuses as to why the
product had not yet been launched, on or about April 29, 2019, at Garcia’s demand, Bergstrom
provided Garcia and Ravenhill with a copy of Destination Online’s bank statements from J anuary
2019 to April 2019. To their shock, the bank statements showed that the company was out of
money, despite Garcia’s and Ravenhill’s collective $1,200,000 investments (in addition to
Cheetany’s investment of $30,000). Moreover, the company’s bank statements demonstrated that
Bergstrom used hundreds of thousands of dollars of the amounts invested by Cheetany, Garcia and

Ravenhill for personal expenses and other inappropriate purposes. Based on this information,
9

 
10
11
12
13

14
15

16
17
18
19
20
21

22.

23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 10 of 28

Garcia and Ravenhill advised Bergstrom that they wanted to be bought out of the company as soon
as possible, Bergstrom, Garcia and Ravenhill agreed to meet in person the following week to go
over the complete financials of the company and to discuss the terms of a buy-out,

31. On May 3, 2019, Garcia, Ravenhill and Bergstrom held an in-person meeting in
Las Vegas. However, Bergstrom failed to bring any financial records of the company as previously
promised. At the meeting, Bergstrom advised that he was speaking with investment bankers and
that he would soon have the funds to purchase Garcia’s and Ravenhill’s shares in Destination
Online. At the May 3, 2019 meeting, Bergstrom agreed to purchase all of Garcia and Ravenhill’s
shares in Destination Online, at a 10% premium, to be paid within ninety days.

32. Despite Bergstrom’s agreement to purchase Garcia’s and Ravenhill’s shares,
Bergstrom failed to make the required payments when due. Moreover, after the payments became
due, Bergstrom refused to provide a complete financial accounting to Garcia and Ravenhill and
then stopped communicating with Garcia and Ravenhill altogether for many months thereafter.

33. Through subsequent investigation, Cheetany, Garcia and Ravenhill discovered that
Bergstrom had made false representations and/or material omissions of fact to induce their initial
investment in Destination Online, and that the true facts were:

a. Bergstrom grossly overstated the success of EyeonID.com to Cheetany,
Garcia and Ravenhill as the Swedish company had not had any revenues
since 2014 and the value of its stock on the Swedish Stock Exchange had
become practically worthless;

Db. Bergstrom failed to disclose that he was removed: from his managerial
position at EyeonID.com due in part to his excessive use of company funds
for personal expensés, including many trips he made.to Las Vegas, Nevada;

C, Bergstrom did not invest three hundred thousand dollars ($3 00,000) of his
own money into Destination Online as represented by Bergstrom in the DO
Investment Memorandum;

//1

///
10

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 11 of 28

k.

The Destination Online product was intended to provide identity monitoring
services, not identity protection services, as represented by Bergstrom in the
DO Investment Memorandum;

Destination Online had not completed the development of the data
collection process as of February 2018 as represented by Bergstrom in the
DO Investment Memorandum;

Destination Online had not completed the development of application
programming interfaces for the data providers as of February 2018 as
represented by Bergstrom in the DO Investment Memorandum;
Destination Online had not commenced the development of the application
administration panel as of February 2018 as represented by Bergstrom in
the DO Investment Memorandum;

Destination Online had not commenced the development of the application
programming interfaces for the mobile application as of February 2018 as
represented by Bergstrom in the DO Investment Memorandum;
Destination Online had not commenced the development of the mobile
application for the IOS and Android platforms as of February 2018 as
represented by Bergstrom in the DO Investment Memorandum;
Destination Online had not completed a majority of the back-end
development work as of February 2018 as represented by Bergstrom in the
DO Investment Memorandum;

Plaintiffs’ investment monies were not used to finance the completion of
software development, sales and marketing efforts, third-party data

acquisition, legal expenses or personnel and office expansion as represented

by Bergstrom in the DO Investment Memorandum. Instead, Bergstrom

used Plaintiffs’ investment monies to pay for personal expenses and other

_inappropriate purposes;

ll

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 12 of 28

34.

lL. The financial projections contained in the DO Investment Memorandum
were grossly inflated;

m. Contrary to Bergstrom’s representations in the DO Investment

| Memorandum, the Destination Online product was far from completion as
of February 2018;

n. Contrary to Bergstrom’s representations in the DO “Investment
Memorandum, the Destination Online product could not be launched by
October 2018 nor could the company begin to generate sales in October
2018; and

0. Contrary to Bergstrom’s representations in the DO Investment
Memorandum, Bergstrom knew that the company would require further
capital investment beyond $1,000,000.

Garcia and Ravenhill also. discovered that Bergstrom had made false

representations to induce their additional investments in Destination Online, and that the true facts

were.

The software development teams in India and Ukraine were not on schedule as
represented by Bergstrom in the July 18, 2018 interim update. In fact, upon
information and belief, Bergstrom never hired any software development teams in

India and Ukraine;

. The company never had any discussions with Emirates Airlines or Microsoft as

represented by Bergstrom in the July 18, 2018 interim update;

Contrary to Bergstrom’s representations in the July 18, 2018 interim update,
Bergstrom knew that the Destination Online product was far from completion in
July 2018 and that the company would not be able to launch the product on October
6, 2018; |

. Product development was not in the final stages or near completion in late 2018 as

represented by Bergstrom during his in-person meeting with Garcia and Ravenhill;

and
12

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25°

26
27
28

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 13 of 28

e. Contrary to Bergstrom’s representations during the late 2018 in person meeting,
Bergstrom knew that the Destination Online product was far from completion and
that the company would not be able to launch the product in February 2019.

35. Garcia and Ravenhill also discovered that, contrary to his representations,
Bergstrom never transferred their membership interest. in Destination Online to OurID. In
addition, Bergstrom never transferred any of Destination Online’s intellectual property or
technology to OurID.

B. Bergstrom Persuades Plaintiff Morina to Invest in OurID.
36. InSeptember 2019, Bergstrom approached Morina to become an investor in OurID.
37. In late September 2019, Bergstrom made the same false representations to Morina

as he did to Cheetany, Garcia and Ravenhill regarding his experience in the identity theft and

monitoring industries, and that Bergstrom formed OurlID to develop, market and sell effective and

affordable identity protection services to end users in the United States. Significantly, Bergstrom
failed to inform Morina about Destination Online, or Cheetany’s, Garcia’s and Ravenhill’s prior
investments in Destination Online.
38. In or about late September 2019, Bergstrom provided Morina with a document
entitled “OurlD Investment Memorandum,” in an attempt to persuade Morina to invest in OurlID.
39, Through the OurID Investment Memorandum, Bergstrom made significant
misrepresentations to induce Morina to invest in OurID, including, but not limited to the following:
a. The OurID technology protects a variety of personal data, including, but not
limited to: credit card numbers; social security numbers; driver’s license
and identification numbers; passport numbers; and login credentials,
including social media accounts;
b. Bergstrom invested three hundred thousand dollars ($300,000) of his own
money into OurID as the initial startup capital;
c. As of the date of the OurID Investment Memorandum, the company had
completed the development of the data collection process and development

of application programming interfaces for the data providers;
13

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 14 of 28

As of the date of the OurlD Investment Memorandum, the majority of the
back-end development work has been completed with the OurlID platform,
successfully ingesting and processing data from external data sources;

As of the date of the OurID Investment Memorandum, the company had
completed a comprehensive legal analysis, including compliance with U.S.
and international data privacy laws and production of all required legal
documents;

That OurID had been approved to launch its mobile app on both Google
Play and Apple iOS, as of March 28, 2019;

That the company had procured all applicable insurance;

That the company’s financial projection for 2019 was a net loss of
$965,684;

That the company’s financial projection for 2020 was a net profit after taxes
of $11,243,894;

That the company’s financial projection for 2021 was a net profit after taxes
of $46,091,805; and

The investment capital would be used to finance: (i) the completion of
software development; (ii) sales and marketing efforts; (iii) third-party data

acquisition; (iv) legal expenses; and (v) personnel and office expansion.

40, | Moreover, to further induce Morina to invest in OurlD, Bergstrom represented to

Morina that OurID would employ Morina as its vice president of client relationships, and that it

would pay Morina a base salary of $140,000 per year.

41. In reliance upon all the misrepresentations described above, Morina agreed to

invest in OurlD as follows:

a.

On or about October 3, 2019, Morina executed an adherence agreement (the
“Morina Adherence Agreement”) in Clark County, Nevada, whereby
Morina agreed to invest $200,000 in exchange for 1,000 shares, or a 10%

ownership interest, in OurID. Under the Morina Adherence Agreement,
14

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 15 of 28

Morina also agreed to be bound by OurlID’s shareholder agreement (the
“OurID Shareholder Agreement”).

b. On or about October 4, 2019, Morina and Bergstrom, as the self-appointed
President and CEO of OurID, executed an employment agreement, under
which OurID agreed to employ Morina as the vice president of client
relationships. The agreement provided that OurID would pay Morina a base
salary of $140,000 per year, beginning on November 1, 2019.

Cc. On October 7, 2019, Morina issued a check in the amount of $50,000 to
Bergstrom, as partial payment for his investment in OurID. On November
15, 2019, Morina transferred $100,000 to OurlD’s bank account in Clark
County, Nevada. On December 17, 2019, Morina issued a check in the
amount of $50,000 to OURID, as the final payment for his investment in
OurlD.

42. Despite his significant investment in OurID, OurlD’s execution of Morina’s
employment agreement and Morina’s significant amount of work for the company, OurID failed
to pay Morina his base salary or to provide Morina with the benefits set forth in the employment
agreement. Furthermore, Bergstrom refused to provide Morina with any financial accounting of
the company or update Morina regarding the status of the company’s progress.

C. Plaintiffs Discover Bergstrom’s Fraud.

43, Through subsequent investigation, Plaintiffs are informed and believe that in the
process of soliciting Plaintiffs’ investment in Destination Online and OurlD, Bergstrom violated
numerous securities laws, engaged in fraudulent and deceptive activities, and misappropriated
Plaintiffs’ investment monies for personal use. Plaintiffs are informed and believe that Bergstrom
engaged in, inter alia, each of the following improper acts and omissions:

a. Bergstrom solicited and received Plaintiffs’ investment money without
providing appropriate disclosures of material facts, either orally or in

writing;

15

 
— 10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01692-GMN-DJA Document1. Filed 09/11/20 Page 16 of 28

b. Bergstrom made false representations to induce Plaintiffs to invest in
Destination Online and OurID,

c. Bergstrom wrongfully utilized purported offering documents, including the
DO Investment Memorandum and OurID Investment Memorandum, which
contained false representations and were substantially changed on multiple
occasions without notifying Plaintiffs;

d. Bergstrom misrepresented to Garcia and Ravenhill that he would transfer |
their membership interests in Destination Online to OurID;

e. Bergstrom wrongfully acted to dilute Cheetany’s, Garcia’s and Ravenhill’s
interests by increasing the number of outstanding shares in OurID,
significantly increasing his ownership interest in OurlD, and completely
changing the nature of the Plaintiffs’ investments; —

f. Bergstrom misappropriated Plaintiffs’ investment monies for his own
purposes, including without limitation, paying himself exorbitant
compensation and paying for his personal debts and expenses; and

g. Bergstrom fraudulently induced Morina to invest by executing Morina’s
employment agreement with OurlD, despite the fact that OurlD and
Bergstrom had no intention of complying with the terms of the employment
agreement.

44, Onor about May 15, 2020, Plaintiffs sent correspondence to Bergstrom demanding

that he produce detailed financial statements and bank statements of Destination Online and

OurID, detailing how the companies had used Plaintiffs’ investment monies. The May 15, 2020

correspondence also demanded that Destination Online and OurID hold an annual meeting of its

members and shareholders, due to the fact that Bergstrom, as manager of Destination Online and

president of OurlD, had never held an annual meeting of members/shareholders for either company

since their formations.

///
///

16

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 17 of 28

45. As of the date of this Complaint, Bergstrom has failed and refused to provide
Plaintiffs with any financial records of Destination Online or OurID, or to call a meeting for the
members and/or shareholders of the companies.

46. Moreover, rather than complying with Plaintiffs’ May 15, 2020 correspondence,
Bergstrom began making threats of severe bodily injury and/or death to Ravenhill. Specifically,
on or about May 19, 2020, Bergstrom sent an email to Plaintiffs wherein Bergstrom stated the
following in pertinent part, “But sorry Martyn, I will be coming for you. And Pm a blood hound,
I never miss my mark.” Ravenhill was gravely concerned with Bergstrom’s threat and
immediately submitted a complaint with the Las Vegas Metropolitan Police Department.
Recently, after months of no communication, Bergstrom sent another threatening communication
to Ravenhill via text message. Ravenhill is in the process of reporting Bergstrom’s most recent
threat to the Las Vegas Metropolitan Police Department. |

FIRST CLAIM FOR RELIEF
(Alter Ego Liability)

47, Plaintiffs repeat and reallege the allegations set forth in Paragraphs | through 46,
inclusive, and incorporate the same as if fully set forth herein.

48. Plaintiffs are informed and believe that there now exists, and at all times relevant

herein has existed, a unity of interest and ownership among Bergstrom, Destination Online and

-OurID such that any individuality or separateness of these Defendants has ceased. Bergstrom,

Destination Online and OurID are the alter egos of each other, in that:

a. Destination Online and OurlD are, and at all times relevant herein have been, mere
shells, instrumentalities and conduits through which Bergstrom has carried on his
fraudulent conduct;

b. Destination Online and OurID are, and at all times relevant herein were, so
inadequately capitalized that, compared with the business to be conducted and the

risks of loss attendant thereto, their capitalization was illusory;

17

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 18 of 28

c. Bergstrom has exercised, and continues to exercise, full control and dominance
over Destination Online and OurlD;

d. Plaintiffs are informed and believe that Bergstrom engages in the practice of
forming multiple entities, making multiple name changes, and transferring assets
between and among these companies as a method of hiding assets and shielding
himself from the wrongdoing that he controls and benefits from;

e. Plaintiffs are informed and believe that Bergstrom disregards the corporate identity
of Destination Online and OurID as separate entities and treats them as extensions
of himself;

‘f. Plaintiffs are informed and believe that Bergstrom, Destination Online and OurID
have so intermingled their financial affairs, and there exists among them such a

unity of interest and ownership, that any individuality and separateness should be
disregarded, and Bergstrom, Destination Online and OurID should be considered
the alter egos of each other.

49, Based on the foregoing, Plaintiffs allege that adherence to the fiction of the separate
existence of Bergstrom, Destination Online and OurID as individual and entities distinct and
separate from each other would permit abuse of the corporate privilege and would sanction a fraud.

SECOND CLAIM FOR RELIEF

(Securities Fraud — Violations of the Securities and Exchange Act of 1934, Rule 10(b) and
S.E.C. Rule 10b-5 - against all Defendants)

50. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 49,
inclusive, and incorporate the same as if fully set forth herein. |

51. Plaintiffs are informed and believe that, in connection with the purchase or sale of
securities, Defendants, by use of the means and instrumentalities of interstate commerce, including
without limitation, mail, wire, telephone, electronic mail and the internet, violated § 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder by, inter alia: (a) employing each of the
18

 
10
11
12
13

14 |

15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 19 of 28

above-referenced devices, schemes and artifices to defraud; (b) making each of the above-
referenced untrue statements of material fact and/or failing to make each of the above-referenced
disclosures of material facts necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading; and (c) engaging in the above-
referenced acts, practices and courses of business which operated as a fraud or deceit upon
Plaintiffs, as set forth above. |

52. Plaintiffs are informed and believe that Defendants made each of the false
representations, wrongful omissions and concealments, and otherwise engaged in the tortious acts
set forth above, with scienter in that, at the time such were made, Defendants knew each of them
to be false, material and wrongful, and/or acted with reckless disregard in making such

misrepresentations, wrongful omissions and concealments, and tortious acts, but at all times

concealed and suppressed the falsity, materiality and wrongfulness thereof from Plaintiffs with the

intent to defraud, deceive and injure Plaintiffs.

53. The statutory safe harbor provided for forward-looking statements under certain
circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.
The statements alleged to be false and misleading herein all relate to then-existing facts and
conditions. In addition, to the extent certain of the statements alleged to be false may be
characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

~ cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking
statements because at the time each of those forward-looking statements was made, Defendants
had actual knowledge that the forward-looking statement was materially false or misleading.

54. At the times when Defendants made each of the false representations, wrongful
omissions and concealments, and otherwise engaged in the tortious acts set forth above, Plaintiffs
were unaware of the falsity, materiality and wrongfulness thereof and, believing such

misrepresentations to be true, and in reliance thereon, among other things, Plaintiffs purchased the
19

 
aa

a DN WN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 20 of 28

above-referenced securities and-interests from Defendants.

55, Plaintiffs are informed and believe that had Plaintiffs known the true facts, they
would not have invested in or purchased the subject securities and interests offered and sold by
Defendants.

56. As a direct and proximate result of the above wrongful conduct of Defendants,
Plaintiffs have been damaged in amounts, the precise sums of which are presently unknown, but
which will be determined in accordance with proof at trial, and which includes, at a minimum, the
sum of $1,480,000, together with interest accruing thereon.

57. As a direct and proximate result of the above wrongful conduct of Defendants,
Plaintiffs are entitled to rescission of Plaintiffs’ investments in Destination Online and OurID,
including the Cheetany Adherence Agreement, Garcia Adherence Agreement, Ravenhill
Adherence Agreement and Morina Adherence Agreement, and an order directing that Plaintiffs
recover from Defendants, jointly and severally, the principal amount of Plaintiffs’ investments,
plus pre-judgment interest at the statutory rate, plus Plaintiffs’ taxable costs and attorneys’ fees.

58. In performing the wrongful acts and omissions alleged above, each of the .
Defendants acted in bad faith, in a knowing, willful, malicious, oppressive and fraudulent manner,
and with the intent and purpose of advancing their own gain at the expense of Plaintiffs’ rights,
reputations and business interests. By reason thereof, Plaintiffs are entitled to punitive and
exemplary damages against Defendants, and each of them, in a sum to be determined by the trier
of fact herein. -

THIRD CLAIM FOR RELIEF
(Securities Fraud as Controlling Person— Violations of § 20(a) of the Securities and
Exchange Act of 1934 - against all Defendants)

 

59. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 58, |
inclusive, and incorporate the same as if fully set forth herein.

60. Plaintiffs are informed and believe that each of the Defendants acted as controlling
persons within the meaning of § 20(a) of the Exchange Act and that, by reason of their respective

positions as owners, agents or otherwise, they directly or indirectly had power and authority to

20

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 21 of 28

control, and did control in bad faith, each of the other Defendants in making each of the false

representations, wrongful omissions and concealments, and other tortious acts set forth above, and

are, therefore, jointly and severally liable herein to the same extent as the other Defendants so

controlled.

61. As a direct and proximate result of the above wrongful conduct of Defendants,
Plaintiffs have been damaged in amounts, the precise sums of which are presently unknown, but
which will be determined in accordance with proof at trial, and which includes, at a minimum, the
sum of $1,480,000, together with interest accruing thereon.

62. As a direct and proximate result of the above wrongful conduct of Defendants,
Plaintiffs are entitled to rescission of Plaintiffs’ investments in Destination Online and OurID,
including the Cheetany Adherence Agreement, Garcia Adherence Agreement, Ravenhill
Adherence Agreement and Morina Adherence Agreement, and an order directing that Plaintiffs
recover from Defendants, jointly and severally, the principal amount of Plaintiffs’ investments,
plus pre-judgment interest at the statutory rate, plus Plaintiffs’ taxable costs and attorneys’ fees.

63. In performing the wrongful acts and omissions alleged above, each of the
Defendants acted in bad faith, in a knowing, willful, malicious, oppressive and fraudulent manner,
and with the intent and purpose of advancing their own gain at the expense of Plaintiffs’ rights,
reputations and business interests. By reason thereof, Plaintiffs are entitled to punitive and
exemplary damages against Defendants, and each of them, in a sum to be determined by the trier
of fact herein.

FOURTH CLAIM FOR RELIEF
(Securities Fraud Pursuant to NRS Chapter 90 - against all Defendants)

64. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 63,
inclusive, and incorporate the same as if fully set forth herein. .

65. The investments made by Plaintiffs in Destination Online and OurID, as described
herein are securities under Chapter 90 of the Nevada Revised Statutes.

66. By promoting and soliciting investments from Plaintiffs, Defendants offered to sell
securities to Plaintiffs.

21

 
10
i
12

13
14
15
16
17
18
19
20
21
22
23
24

25°

26
27
28

 

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 22 of 28

67. By accepting Plaintiffs’ investments in Destination Online and OurlD, Defendants
sold securities to Plaintiffs.

68. In offering to sell and in fact selling securities to Plaintiffs, Defendants, by and
through their conduct alleged above and herein, employed a scheme to defraud Plaintiffs. The
scheme was designed to induce Plaintiffs to invest $1,480,000 into Destination Online and OurID,
by and through Defendants’ misrepresentations and omissions of material facts regarding the
investments.

69. In furthering the scheme to defraud Plaintiffs, Defendants made numerous false
statements of material fact and omissions of material fact regarding the investments and the
circumstances surrounding the investments.

70. The Defendants’ scheme operated as a fraud and deceit upon the Plaintiffs.

71. The Defendants’ scheme was in violation of NRS 90.570 and, as a consequence,
the Defendants are liable to the Plaintiffs for securities fraud including, without limitation, any and
all damages permitted pursuant to NRS 90.660 and in an amount, the precise sums of which are

presently unknown, but which will be determined in accordance with proof at trial, and which

‘includes, at a minimum, the sum of $1,480,000, together with interest accruing thereon, as well as

Plaintiffs reasonable costs and attorneys’ fees incurred in connection with this action.

72. In performing the wrongful acts and omissions alleged above, each of the
Defendants acted in bad faith, in a knowing, willful, malicious, oppressive and fraudulent manner,
and with the intent and purpose of advancing their own gain at the expense of Plaintiffs’ rights,
reputations and business interests. By reason thereof, Plaintiffs are entitled to punitive and
exemplary damages against Defendants, and each of them, in a sum to be determined by the trier
of fact herein.

FIFTH CLAIM FOR RELIEF
(Fraud - against all Defendants)

73. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 72,

inclusive, and incorporate the same as if fully set forth herein.

22

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 23 of 28

74. In connection with Defendants’ solicitation of ‘investments from Plaintiffs as
described in more detail above, Defendants concocted and perpetrated a scheme to falsely
misrepresent, conceal and/or omit material facts regarding the potential investment to Destination
Online and OurID.

75. By their actions, as alleged with specificity herein, Defendants knowingly and

intentionally made false and misleading representations to. Plaintiffs and knowingly and

intentionally concealed or suppressed material facts from Plaintiffs.

76. Defendants knew such representations were false and misleading or did not have a
sufficient basis or information to make such false representations to Plaintiffs.

77. Defendants made such false and misleading representations or omissions for the
purpose of inducing Plaintiffs to invest monies into Destination Online and OurlID, to “lull” the
Plaintiffs into inaction by representing that the business plan was moving forward as originally
proposed, and to otherwise refrain from taking any action against Defendants to respond in a timely
fashion to the events and circumstances that Defendants’ actions caused.

78. Plaintiffs justifiably relied upon the false and misleading misrepresentations made
by Defendants by investing monies and by not taking any action to respond, oppose, object, or
otherwise challenge the wrongful conduct that Defendants were engaged in, all of which was either
misrepresented or concealed from Plaintiffs. Specifically

79. Plaintiffs were unaware of the true facts and circumstances and Plaintiffs would
have acted differently had they been apprised of the same.

80. Asadirect and proximate result of Defendants’ fraudulent conduct, Plaintiffs have
been damaged in amounts, the precise sums'of which are presently unknown, but which will be
determined in accordance with proof at trial, and which includes, at a minimum, the sum of
$1,480,000, together with interest accruing thereon.

81. As a direct and proximate result of the above wrongful conduct of Defendants,
Plaintiffs are entitled to rescission of Plaintiffs’ investments in Destination Online and OurlID,
including the Cheetany Adherence Agreement, Garcia Adherence Agreement, Ravenhill

Adherence Agreement and Morina Adherence Agreement, and an order directing that Plaintiffs
23

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 24 of 28

recover from Defendants, jointly and severally, the principal amount of Plaintiffs’ investments,
plus pre-judgment interest at the statutory rate, plus Plaintiffs’ taxable costs and attorneys’ fees.

82. In performing the wrongful acts and omissions alleged above, each of the
Defendants acted in bad faith, in a knowing, willful, malicious, oppressive and fraudulent manner,
and with the intent and purpose of advancing their own gain at the expense of Plaintiffs’ rights,
reputations and business interests. By reason thereof, Plaintiffs are entitled to punitive and
exemplary damages against Defendants, and each of them, in a sum to be determined by the trier
of fact herein.

SIXTH CLAIM FOR RELIEF
(Deceptive Trade Practices/Consumer Fraud - against all Defendants)

83. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 82,
inclusive, and incorporate the same as if fully set forth herein.

84. . Defendants, by and through their conduct and actions complained of herein,

advertised or offered an opportunity for investment.

85. In doing so, Defendants knowingly engaged in predatory and statutory consumer
fraud and/or deceptive trade practices in violation of the Nevada Deceptive ‘l'rade Practices Act by
engaging in the following prohibited conduct:

a. Representing that the investment was guaranteed, secured or protected in a manner
which Defendants knew or had reason to know was false or misleading;

b. Representing that the investment would earn a rate of return which Defendants
knew or had reason to know was false or misleading;

c. Making untrue statements of material fact and omitting to disclose material facts
which were necessary to make another statement, considering the circumstances
under which Defendants’ representations and omissions were made, not
misleading; and

d. Failing to maintain adequate records and failing to provide information to Plaintiffs

after multiple reasonable requests for information concerning their investment.

24

 
10
ll
12
13
14
15
16
17
18
19
20
21

22.

23
24
25
26

27.

28

 

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 25 of 28

86. | Asaresult of Defendants’ advertisements or offers for investment, and based upon
the material misrepresentations or omissions in connection therewith, Plaintiffs invested
$1,480,000 in Destination Online and OurlD.

87.  Asaresult of the foregoing, Defendants engaged in deceptive trade practices in
violation of NRS 41.600(2)(e) and NRS 598.092(5)(a-f).

88. Asa direct and proximate result of the Defendants’ violations, Plaintiffs have been
damaged in amounts, the precise sums of which are presently unknown, but which will be
determined in accordance with proof at trial, and which includes, at a minimum, the sum of
$1,480,000, together with interest accruing thereon.

89, Pursuant to NRS 598.0999(3), Plaintiffs are entitled to statutory damages on all
profits derived from Defendants knowing and willful engagement in the deceptive trade practice
and treble damages on all damages suffered by reason of the deceptive trade practice.

90. Pursuant to NRS 41.600(3)(c), Plaintiffs are further entitled to statutory attorney
fees and costs.

91. In performing the wrongful acts and omissions alleged above, each of the
Defendants acted in bad faith, in a knowing, willful, malicious, oppressive and fraudulent manner,
and with the intent and purpose of advancing their own gain at the expense of Plaintiffs’ rights,
reputations and business interests. By reason thereof, Plaintiffs are entitled to punitive and

exemplary damages against Defendants, and each of them, in a sum to be determined by the trier

‘of fact herein.

SEVENTH CLAIM FOR RELIEF
(Conversion Against all Defendants)

92. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 91,
inclusive, and incorporate the same as if fully set forth herein.

93. As established by the allegations of this Complaint, Defendants, through their .
wrongful conduct have converted, for their own personal use and benefit, the funds and assets

rightfully belonging to the Plaintiffs.

25

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01692-GMN-DJA Document 1 Filed 09/11/20 Page 26 of 28

94. Defendants’ use of the Plaintiffs’ funds and assets has deprived the Plaintiffs of
their lawful enjoyment and use of such property. In good conscience and equity, Defendants
should not be permitted to retain those funds and assets that rightfully belong to Plaintiffs.

95. As a direct and proximate result of the Defendants’ conversion of the Plaintiffs’
funds and assets, Plaintiffs have been damaged in amounts, the precise sums of which are presently
unknown, but which will be determined in accordance with proof at trial, and which includes, at a
minimum, the sum of $1,480,000, together with interest accruing thereon. |

96. Asadirect and proximate result of Defendants’ wrongful conduct, this Court should

impose a constructive trust on each of the Defendants, pursuant to equity, requiring them to

| disgorge and make restitution to Plaintiffs for the wrongfully retained funds and assets, or any

other benefit derived therefrom.

97. In performing the wrongful acts and omissions alleged above, each of the
Defendants acted in bad faith, in a knowing, willful, malicious, oppressive and fraudulent manner,
and with the intent and purpose of advancing their own gain at the expense of Plaintiffs’ rights,
reputations and business interests. By reason thereof, Plaintiffs are entitled to punitive and
exemplary damages against Defendants, and each of them, in a sum to be determined by the trier
of fact herein.

EIGHTH CLAIM FOR RELIEF
(Pled in the alternative, Unjust Enrichment)

98. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 97,
inclusive, and incorporate the same as if fully set forth herein.

99. Defendants have been enriched by receiving the benefit of the Plaintiffs’ assets,
including but not limited to, their investment monies and any other funds or property which was
transferred to the Defendants by Plaintiffs.

100. Defendants have not returned or otherwise delivered any consideration to the
Plaintiffs in return for the Plaintiffs’ assets which Defendants appreciated.

101. Defendants’ retention of the Plaintiffs’ assets, or any other benefit derived
therefrom, would be inequitable under the circumstances.

26

 
10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-01692-GMN-DJA Document1 Filed 09/11/20 Page 27 of 28

102. As a direct and proximate result of the Defendants’ appreciation of the Plaintiffs’
funds and assets, Plaintiffs have been damaged in amounts, the precise sums of which are presently
unknown, but which will be determined in accordance with proof at trial, and which includes, at a
minimum, the sum of $1,480,000, together with interest accruing thereon.

103. Asadirect and proximate result of Defendants’ wrongful conduct, this Court should
impose a constructive trust on each of the Defendants, pursuant to equity, requiring them to
disgorge and make restitution to Plaintiffs for the wrongfully retained funds and assets, or any
other benefit derived therefrom.

NINTH CLAIM FOR RELIEF
(Accounting)

104. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 103,
inclusive, and incorporate the same as if fully set forth herein.

105. By reason of Bergstrom’s position as the Manager of Destination Online and
President of OurID, and because Defendants each occupied positions of trust, responsibility and
confidence arising therefrom, Defendants assumed and owed Plaintiffs all of the duties and
obligations inherent in a fiduciary relationship.

106. Defendants presently hold profits, proceeds, fruits and assets derived from
Plaintiffs investments in Destination Online and OurID, all of which rightfully belong to Plaintiffs,
as well as documentation pertaining to same.

107. | Plaintiffs are informed and believe that Defendants have received, and continue to
receive, benefits and profits rightfully belonging to Plaintiffs which have been, and are, derived
from their wrongful conduct, but Plaintiffs are presently unable to fully ascertain the extent of the
same.

108. Plaintiffs are entitled to and seek an accounting of all financial and operational
affairs of Defendants, to enforce and otherwise protect their rights in such affairs.

///
//1
//1
27

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

Case 2:20-cv-01692-GMN-DJA Document 1 Filed 09/11/20 Page 28 of 28

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiffs Nader Cheetany, Eva Garcia-Mendoza, Martyn Ravenhill, and
Esad Morina pray for relief and the entry of judgment against Defendants, Peter Bergstrom,
Destination Online L.L.C., and OURID, Inc., jointly and severally, as follows:

1, For rescission of Plaintiffs’ investments, including the Cheetany Adherence
Agreement, Garcia Adherence Agreement, Ravenhill Adherence Agreement and Morina
Adherence Agreement, and an order directing that Plaintiffs recover from Defendants jointly and
severally the principal amount of Plaintiffs’ investments, plus pre-judgment and post-judgment
interest at the statutory rate, plus Plaintiffs’ taxable costs and attorneys’ fees

2. For an award of compensatory damages in excess of $1,480,000.00;

3, For an award of interest, attorneys’ fees and all costs of suit pursuant to NRS
41.600(3)(c);

4. For an award of statutory damages pursuant to NRS 598.0999(3);

5. For an award of punitive damages;

6, For an accounting of all financial and operational affairs of Destination Online and
OurID;

7. For the imposition of a constructive trust against Defendants for the benefit of the

Plaintiffs; and
8. For such other and further relief as the Court may deem just and appropriate under
the circumstances,
Dated this Alay of September, 2020.
SKLAR WILLIAMS PL

    
 

en R. Hackett, Esq. (NBN 5010)
Johnathon Fayeghi, Esq. (NBN 12736)
410 S. Rampart Blvd., Suite 350

Las Vegas, NV 89145

Tel: (702) 360-6000

Fax: (702) 360-0000

Attorneys for Plaintiffs

28

 
